         Case 1:15-cv-12939-LTS Document 1296 Filed 04/22/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                    )
 METROPOLITAN PROPERTY AND                          )
 CASUALTY INSURANCE COMPANY,                        )
     Plaintiff,                                     )
                                                    ) CIVIL ACTION NO. 1:15-cv-12939-LTS
 v.                                                 )
                                                    )
 SAVIN HILL FAMILY                                  )
 CHIROPRACTIC, INC., et al.                         )
      Defendants.                                   )
                                                    )

                 MOTION TO WITHDRAW APPEARANCE OF COUNSEL

       Pursuant to Local District Rule 83.5.2(c), the undersigned counsel, Hugh C.M. Brady, Esq.

and the Law Firm of Smith & Brink, P.C., respectfully request leave to withdraw as counsel for non-

parties, Government Employee Insurance Company and GEICO General Insurance Company

(collectively, "GEICO") in the above-captioned matter. As grounds for this motion, Smith & Brink,

P.C. state that James L. Tuxbury, Esq., Tara A. Singh, Esq. and the law firm Hinckey, Allen, &

Snyder, LLP have filed appearances and will be representing GEICO in this matter moving forward.

Counsel for the Law Offices of Jeffrey Glassman have indicated they do not oppose this motion as

described in the required Rule 37.1 certification. As such, there will be no prejudice to any party

given the requested withdrawal.

       WHEREFORE, Hugh C.M. Brady and the law firm of Smith & Brink, P.C. respectfully

request that the Court grant the Motion to Withdraw as set forth above.

                                                         Respectfully Submitted,

                                                         /s/ Hugh C.M. Brady, Esq.______

                                                         Hugh C.M. Brady (BBO# 682464)
                                                         hbrady@smithbrink.com
                                                         Smith & Brink, P.C.
                                                         350 Granite Street, Suite 2303
                                                         Braintree, MA 02184
                                                         Phone: 617-770-2214
                                                         Fax: 617-774-1714

 Date: April 22, 2019
         Case 1:15-cv-12939-LTS Document 1296 Filed 04/22/19 Page 2 of 2



                             LOCAL RULE 37.1 CERTIFICATE

        I certify that on or about April 22, 2019, in compliance with Local Rule 37.1, I attempted
to confer with counsel for the Law Offices of Jeffrey Glassman and have attempted in good faith
to resolve or narrow the issues that are the subject of this motion and counsel for the Law Offices
of Jeffrey Glassman do not oppose the subject motion provided that replacement of counsel will
not be used as a basis for delay moving forward.

                                                     /s/ Hugh C.M. Brady
                                                     Hugh C.M. Brady



                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 22, 2019, a true copy of the above-document, filed through
 the ECF system, will be served electronically through the ECF system on the registered
 participants as identified on the Notice of Electronic Filing.


                                                      /s/ Hugh C.M. Brady
                                                      Hugh C.M. Brady, Esq.




                                                 2
